Name: 89/136/EEC: Commission Decision of 8 February 1989 amending Decision 85/446/EEC concerning the on-the-spot inspections to be carried out in respect of the intra- Community trade in fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  agricultural policy;  trade policy;  animal product
 Date Published: 1989-02-21

 Avis juridique important|31989D013689/136/EEC: Commission Decision of 8 February 1989 amending Decision 85/446/EEC concerning the on-the-spot inspections to be carried out in respect of the intra- Community trade in fresh meat Official Journal L 049 , 21/02/1989 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 28 P. 0142 Swedish special edition: Chapter 3 Volume 28 P. 0142 *****COMMISSION DECISION of 8 February 1989 amending Decision 85/446/EEC concerning the on-the-spot inspections to be carried out in respect of the intra-Community trade in fresh meat (89/136/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (1), as last amended by Directive 88/288/EEC (2) and in particular Article 9 thereof, Whereas the general provisions laying down the conditions for implementing the on-the-spot checks to be carried out in respect of the intra-Community trade in fresh meat have been established by Commission Decision 85/446/EEC (3), as last amended by Decision 88/151/EEC (4); Whereas the provisions concerning routine on-the-spot checks provided for in Chapter II of that Decision was only applied until 31 December 1988; whereas those provisions have proved to be necessary for the right implementation of Directive 64/433/EEC and they should therefore be prolonged; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; HAS ADOPTED THIS DECISION: Article 1 In Article 11 of Decision 85/446/EE '31 December 1988' is hereby replaced by '31 December 1989'. Article 2 This Decision shall apply with effect from 1 January 1989. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 124, 18. 5. 1988, p. 28. (3) OJ No L 260, 2. 10. 1985, p. 19. (4) OJ No L 71, 17. 3. 1988, p. 46.